

Exhibit 10.18


SECOND AMENDMENT TO LEASE AGREEMENT


THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Second Amendment”) made and
entered into and effective as of the 13th day of November, 2013 hereto (the
“Effective Date”), by and between 3700 GLENWOOD LLC, a North Carolina limited
liability company (“Landlord”), and TRIANGLE CAPITAL CORPORATION, a Maryland
corporation (doing business in North Carolina as Triangle Capital Corporation of
Maryland) (“Tenant”).


WITNESSETH:


THAT WHEREAS, Landlord and Tenant entered into that certain Office Lease
Agreement dated March 27, 2008, (the “Lease”), for the lease of approximately
11,027 rentable square feet of space commonly known as Suite 530 (the
“Premises”) of the property known as 3700 Glenwood Avenue, Raleigh, North
Carolina 27612 (the “Building”); and


WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease
Agreement dated August 29, 2013 which extended the term of the Lease and
expanded the Premises by adding Suite 510 and the Corridor Expansion Space; and


WHEREAS, the City of Raleigh rejected the proposed changes to the Premises as
depicted in the First Amendment, specifically related to the Corridor Expansion
Space, and required the construction drawings to be altered; and


WHEREAS, Landlord and Tenant have agreed to amend and modify certain terms of
the Lease related to the revised construction drawings, as stated in this Second
Amendment.


NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00), the mutual
promises and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant on behalf of themselves and their respective successors and
assigns, do hereby agree as follows:


1.    Amendments: The Lease shall be amended as follows:


(a)    Premises. On January 1, 2014, an additional 3,301 rentable square feet,
consisting of Suite 510 as shown on EXHIBIT A attached hereto and incorporated
herein by this reference (the “Suite 510 Expansion Space”), shall be added to
the Premises. After the Suite 510 Expansion Space is added to the Premises,
Tenant’s RSF shall be a total RSF of 14,328, and Tenant’s Proportionate Share
under the Lease shall be 12.69%.


In the event that Landlord is unable to deliver the Suite 510 Expansion Space as
set forth above, this Second Amendment shall continue in full force and effect,
but the delivery date, other dates and rent table will be revised accordingly to
account for the delay or early completion, including the time required for
Landlord to complete Landlord Work (as defined in Section 2 below). Landlord and
Tenant agree to execute any amendment necessary to accurately reflect changes,
if any, caused by either a delay or early completion in delivering the Suite 510
Expansion Space. Notwithstanding

 

--------------------------------------------------------------------------------



the foregoing, any delay in the delivery of the Suite 510 Expansion Space
resulting from the action or inaction by Tenant shall not result in any change
to the rent table as set forth below.


(b)    Rent. The Rent Table in the Lease is hereby revised by deleting that
portion of the table beginning with Lease Month 55 and replacing it with the
following, which shall cover the remainder of the current Term and the First
Renewal Term:


Lease Month
RSF
Annual Base Rent per Rentable Square Foot
Monthly Base Rent
July 1, 2013 – December 31, 2013 (55-60)
11,027
$27.50
$25,270.21
January 1, 2014 – February 28, 2014 (61-62)
14,328
$27.50
$32,835.00
March 1, 2014 – June 30, 2014 (63-66)
14,328
$27.50
$32,835.00
July 1, 2014 – June 30, 2015 (67-78)
14,328
$28.12
$33,575.28
July 1, 2015 – June 30, 2016 (79-90)
14,328
$28.75
$34,327.50
July 1, 2016 – June 30, 2017 (91-102)
14,328
$29.40
$35,103.60
July 1, 2017 – June 30, 2018 (103-114)
14,328
$30.06
$35,891.64
July 1, 2018 – December 31, 2018 (115-120)
14,328
$30.74
$36,703.56
January 1, 2019 – May 31, 2019 (121-125)
14,328
$31.43
$37,527.42



2.    Landlord Work: Landlord has agreed to undertake certain work to the Suite
510 Expansion Space, at Landlord’s sole cost and expense. The Upfit Plan for the
Landlord Work shall be as shown on the plans prepared by Phillips Architecture
dated October 8, 2013 (the “Upfit Plans”) and attached hereto as EXHIBIT A, and
further described on EXHIBIT B attached hereto, both incorporated herein by this
reference. Landlord will use commercially reasonable efforts to complete all the
Landlord Work (other than minor, punch list items) in time to deliver the Suite
510 Expansion Space as set forth herein. The cost of any changes requested by
Tenant either to the Upfit Plans or the scope of Landlord Work following the
Effective Date of this Second Amendment shall be borne by Tenant. Landlord shall
bear the cost of any changes originating from Landlord, Landlord’s contractor,
or any governmental authorities. In the event the total cost of the Landlord
Work (including all architectural and engineering costs together with all
construction costs) are less than $200,000, then following completion of all
Landlord Work and the reconciliation of all invoices related thereto, Landlord
agrees to split any cost savings below the $200,000 threshold on a 50/50 basis
with Tenant in the form of a credit against monthly rent.


3.    Ratification of Lease: Except as otherwise specifically stated herein, the
Lease remains in full force and effect, with the terms, covenants and conditions
of the Lease hereby ratified by the parties hereto. Except as specifically
provided herein, this Second Amendment shall not modify any term of the Lease or
the obligations of the Landlord or Tenant thereunder.


4.    Broker: Landlord and Tenant represent and warrant to each other that each
has incurred no liabilities or claims for brokerage commissions or finder’s fees
in connection with the execution of this Lease and that it has not dealt with,
nor has knowledge of any broker, agent or salesperson in connection with this
Lease except Grubb Ventures, LLC and Davis Moore Capital, LLC (individually and
collectively, “Broker”). Landlord shall be responsible for and shall pay the

2



--------------------------------------------------------------------------------



real estate commission due to Broker in accordance with the terms set forth in a
separate agreement entered into between Landlord and Broker. Landlord and Tenant
shall each cause the Broker to deliver a Commercial Real Estate Broker’s Lien
Waiver in compliance with Chapter 44A, Article 2, Part 4 of the North Carolina
General Statutes upon request of the other party.


5.    Effective Date: This Second Amendment shall be effective upon the date
first referenced herein.


6.    Miscellaneous: Each party to this Second Amendment shall execute all
instruments and documents and take such further action as may be reasonably
required to effectuate the purposes of this Second Amendment. This Second
Amendment may be modified only by a writing executed by the parties hereto. This
Second Amendment may be executed in multiple counterparts (including electronic
[PDF] or facsimile counterparts), each of which shall be deemed an original, and
all such counterparts shall together constitute one and the same instrument. The
invalidity of any portion of this Second Amendment shall not have any effect on
the balance hereof. This Second Amendment shall be binding upon the parties
hereto, as well as their successors, heirs, executors and assigns. This Second
Amendment shall be governed by, and construed in accordance with, North Carolina
law. In the event of a conflict between the terms of this Second Amendment and
the other terms of the Lease, the terms of this Second Amendment shall control.


[Remainder of page intentionally left blank. Signature page follows.]

3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have each executed the foregoing instrument,
under seal, effective as of the day and year first above written.


LANDLORD:


3700 GLENWOOD LLC,    (SEAL)
a North Carolina limited liability company
By:    Grubb Ventures LLC,
a North Carolina limited liability company
Manager


By: /s/ R. Gordon Grubb            (SEAL)
                    Printed Name: R. Gordon Grubb
Title: Manager






TENANT:


TRIANGLE CAPITAL CORPORATION,    (SEAL)
a Maryland corporation
By: /s/ Steven C. Lilly         (SEAL)
                Printed Name: Steven C. Lilly
Title: Chief Financial Officer





































4



--------------------------------------------------------------------------------







EXHIBIT A


Upfit Plans


[attached]


[leasepicture.jpg]

5



--------------------------------------------------------------------------------



Exhibit B
Pricing Notes for Triangle Capital Space Requirements


Existing Premises - Reception Area


•
Ceiling grid and tiles in the affected area shall appear seamless/contiguous
upon completion

•
Flooring and Base Boards to match current

•
Wood floors remain and repaired / replaced as needed (except for new
workstations which are to receive carpet to match existing)

•
Corridor lighting remains

•
New paint throughout, two (2) coats – color choice of Tenant.

•
Electrical outlets to be relocated and/or added in reasonable quantities
consistent with current layout

•
Glass inset in wall adjacent to Reception Desk to remain as per Exhibit A

•
Granite transaction top with laminate work surface for both reception
workstations.

•
Create 2 workstations as shown on Exhibit A, with ADA compliance needs met with
minimal impact to workstation function and aesthetics as discussed if possible.

•
Keep wall height for workstations low on both sides, similar to existing granite
counter height – final height to be confirmed by Tenant prior to permit
submittal.

•
Carpet under workstations to match the rest of the space

•
Replace existing track lights in the Breakout Area outside Conference Room B
with new can lights.

•
Columns and windows to be installed/relocated as shown on Exhibit A.

•
New curved wall in Breakout Area to receive wood paneling to match balance of
Reception area.



Existing Premises - Conference Room B
•
Wall color and wood accents / paneling to match current.

•
Floors are to have a border of current wood with a carpet insert under table and
chairs similar in nature to that shown in Exhibit A of First Amendment.

•
Carpet will include a border in large conference room, using current carpet
design if possible.

•
Tenant shall have the option to keep the existing entry doors to Conference Room
B or to replace Conference Room B doors with doors to match existing Conference
Room A doors.

•
Ceiling detail similar in nature to that as shown in Exhibit A of First
Amendment.

•
HVAC vents in Conference Room B will be redesigned in order to minimize sound
and strong air flow towards conference attendees.

•
Finishes to match existing for new Conference Room B.

•
New walls to include insulation within the wall. Insulation to be placed in the
ceiling above each conference room where possible (subject to ductwork, clear
heights, return air requirements, etc.)

•
Check to make sure that window blinds are in good working order.

•
Landlord to make one new core drill in Conference Room B, and if not already
existing, in Conference Room A as well, to allow for power outlets and data for
all conference rooms to fit Tenant needs. Landlord will install electrical in
the core drill hole(s) and conduit for voice/data. All voice/data cabling at
Tenant’s discretion and expense.

•
Conference room A and B and the New Open Conference in the Suite 510 Expansion
Space to have wiring for IT and phones. Landlord to install conduit and pull
strings – Tenant to pay for actual wiring and installation.

 





6



--------------------------------------------------------------------------------



Server Room
•
Relocate server closet as shown on Exhibit A. (adjust size of all adjacent
workstations for consistency)

•
Relocation to include floor tile to match current server room

•
Landlord to ensure supply and return vents for HVAC within the Relocated Server
Room to create positive airflow comparable to the balance of the Premises and
both expansion areas.

•
Landlord will relocate the card access reader currently servicing the back door
to the Premises and install on the new server room door.

•
Any modifications to the sprinkler or fire alarm system requested by Tenant to
be made to the server room area (beyond a simple relocation of the existing,
exposed sprinkler head) will be at Tenant’s expense.

•
A 1.5-ton supplemental cooling system will be installed in the server room.
Landlord shall cover the cost of the equipment and installation of the unit.





Suite 510 Expansion Space - New Offices
•
Confirm separate light switch for each office

•
All doors to swing as shown on Exhibit A

•
All locks and hardware to match existing offices

•
New offices to have same number of light fixtures as existing subject to city of
Raleigh energy code

•
New offices to have sidelights / windows matching offices in existing Premises
as shown on Exhibit A

•
New offices to have minimum of one duplex outlet per wall (excluding window
walls)

•
All newly constructed walls to be insulated

•
Blinds to be in good condition matching Tenant’s existing Premises or will be
replaced

•
Paint, carpet and finishes to match offices in existing Premises

•
Ceiling tiles in expansion area to match existing Premises

•
Existing parabolic lights within the hallway (between window offices and
Workstations) to be shifted as needed in order to center appropriately. Tenant
to approve location on reflected ceiling plan prior to permit submittal (subject
to city of Raleigh code requirements).



Suite 510 Expansion Space - Workstations
•
New Workstations to be constructed to match Workstations within existing space
in height, material, and finish detail including side returns similar to
existing providing additional privacy.

•
Power outlets and data to match existing workstations

•
Paint, carpet and finishes in New Workstation area to match paint, carpet,
finishes of the Workstation area of the existing Premises

•
Notes on plan re: matching all counter top heights and layout (See Exhibit A)

•
Fix corner pieces as needed in current workstations as shown on Exhibit A



Work & Break – Suite 510 Expansion Space
•
Re-use existing upper and lower cabinets and configure as shown on Exhibit A.
Replace floor tiles to match existing

•
New dishwasher installed with power/water as shown on Exhibit A

•
Install dedicated outlets for refrigerator and copier in locations indicated on
Exhibit A








7



--------------------------------------------------------------------------------



General
•
Landlord to replace all currently carpeted areas throughout the Suite 510
Expansion Space and the existing Premises using a carpet of the same quality and
style as that currently in the existing Premises. Tenant shall select the
specific carpet and brand to be installed.

•
All cabinetry in good working order with no distress

•
HVAC with even temperature throughout the space

•
Carpet, or cove base for carpeted areas in Suite 510 Expansion Space to match
current carpet/base in Premises. In the event that new carpet does not match in
all areas of new carpet to the current carpet, then Landlord will work with
Tenant to find a mutually agreeable solution.

•
Blinds in the expansion space shall be in good working order and match those in
the existing Premises.

•
Dedicated circuit installed for copier, and refrigerator in the Suite 510
Expansion Space. New dedicated circuit to be installed in the event Tenant
elects to relocate server room as shown on Exhibit A.

•
Landlord to ensure at least two (2) Data / Voice outlets in each office in the
Suite 510 Expansion Space. Landlord will install a box with conduit and pull
string for any offices lacking at least two (2) in a location to be selected by
Tenant. All cabling for voice/data to be done by Tenant’s contractor at Tenant’s
expense.

•
Affected work areas currently containing hardwood floors (Reception, Conference
Room B, breakout area) shall be receive matching hardwoods consistent with those
existing. The new reception Workstations to receive carpet to match the existing
office areas along with the carpet insert shown in Conference Room B on Exhibit
A.

•
All sprinklers in expansion space up to code

•
Additional exits / stair access in compliance with fire code

•
Wherever code requires a new sprinkler head to be installed (not relocated),
Landlord will install a new recessed head. Landlord will price the cost of
replacing exposed sprinkler heads in all open areas with recessed sprinkler
heads. Tenant may elect, at Tenant’s sole expense, to pay to replace the heads
at its discretion in any areas within the Premises.

•
All new ceiling tiles in Suite 510 Expansion Space to match those in existing
Premises in color, tile specification, quality and size throughout

•
Suite 510 Expansion Space as well as existing Premises to receive two (2) coats
of paint throughout in a color to be selected by Tenant.




8

